LOAN AND REAL ESTATE SERVICES AGREEMENT

        THIS LOAN AND REAL ESTATE SERVICES AGREEMENT, made as of this 14th day
of October, 2005 and effective as of January 1, 2006, by and between
InvestorsBank, a Wisconsin banking organization (“Bank”), on the one hand, and
The Middleton Doll Company and Bando McGlocklin Small Business Lending
Corporation (such corporations collectively referred to herein as “Bando”), on
the other hand.

        WHEREAS, the Bank and Bando have hereunto established a contractual
relationship under a Second Amended and Restated Management Services and
Allocation of Expenses Agreement, dated as of January 1, 2004 between such
parties, in order to permit employees of the Bank to manage the loans (i) made
by Bando that are either on Bando’s balance sheet or sold by Bando but for which
Bando retains servicing obligations, if any; and (ii) originated by the Bank or
other financial institutions which are purchased by Bando (in whole or in part)
(collectively, the “Bando Loans”), to permit Bank employees to provide
accounting services to Bando, to provide leased property services to Bando and
to share certain overhead expenses as between the Bank and Bando, all in
accordance with the terms and conditions of such agreement; and

        WHEREAS, Bando and the Bank each possess similar loan assets requiring
loan administration services and expertise; and

        WHEREAS, the Bank employs persons with the necessary qualifications and
expertise to manage and provide loan administration services for the Bando
Loans, to provide accounting services to Bando and to provide leased property
services; and

        WHEREAS, the Bank and Bando desire the Bank to provide rental space to
Bando for a monthly fee as described herein;

        NOW, THEREFORE, for and in consideration of the premises and mutual
covenants contained in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

        1.    Loan Management and Related Services to Bando.

        The Bank shall service and administer the Bando Loans and shall have
full power and authority, acting alone, to do any and all things in connection
with such servicing and administration which the Bank may deem necessary or
desirable including, but not limited to, the following:

        The Bank may waive, modify or vary any term of any Bando Loan or consent
to the postponement of strict compliance with any such term or in any manner
grant indulgence to any obligor if, in the Bank’s determination, such waiver,
modification, postponement or indulgence is in the best interests of Bando;
provided, however, that, unless the obligor is in default with respect to a
Bando Loan, or such default is, in the judgment of the Bank, imminent, the Bank
may not permit any modification with respect to any Bando Loan that would change
the loan interest rate, defer or forgive the payment of any principal or
interest (unless in connection with the liquidation of the related Bando Loan),
or extend the final maturity date on such Bando Loan. All out of pocket costs
incurred by the Bank, including but not limited to, the cost of appraisals,
title insurance and attorneys’ fees shall be added to the amount owning under
the related Bando Loan. Without limiting the generality of the foregoing, the
Bank shall continue and is hereby authorized and empowered to execute and
deliver on behalf of Bando all instruments of satisfaction or cancellation, or
of partial or full release, discharge and all other comparable instruments, with
respect to the Bando Loans and with respect to any mortgaged properties or other
collateral. If reasonably required by the Bank, Bando shall furnish the Bank
with any powers of attorney and other documents necessary or appropriate to
enable the Bank to carry out its servicing and administrative duties under this
Agreement.

--------------------------------------------------------------------------------

        In consideration for the Bank’s loan management services to Bando under
Section 1.(a), the Bank shall charge and Bando shall pay on a monthly basis a
fee equal to one twelfth of twenty five (25) basis points multiplied by the
amount of Bando Loans outstanding at the end of the preceding month plus all of
the Bank’s out of pocket expenses described in Section 1.(a).

        From time to time, the Bank may sell, and Bando may purchase,
participations in loans made by the Bank. Any such participations shall be made
proportionately with the face amount of such loans and shall bear the same
interest rate. No loan origination fees shall be paid with respect to such
loans.

        2.    Leased Property Servicing.

        (a)     In general, Bank shall be Bando’s agent in all matters relating
to the lease arrangements between Bando, as property owner, and lessees (the
properties subject to such lease arrangements being called the “Leased
Properties”), including the collection of rents and insuring that real estates
taxes are duly paid and that insurance coverages are maintained. Bank, as
Bando’s agent, shall deal directly with lessees and others in all matters
pertaining to such leases.

        (b)     On all properties originally acquired by Bando from Bando
McGlocklin Real Estate Investment Corporation, Bando shall pay the Bank a
monthly leased property servicing fee equal to one twelfth (1/12) of twenty five
(25) basis points multiplied by Bando’s total cost of all such properties, as
shown on its books and records.

        (c)     On all properties owned by Bando other than those identified in
Section 2(b) above, Bando shall pay Bank a monthly leased property servicing fee
equal to six percent (6%) of the rental fees received on such properties each
month.

        3.    Accounting Services. The Bank shall provide the services of
Susan J. Hauke to perform accounting services to Bando, which services shall
include, but not be limited to, the following: assistance with (a) the
preparation of internal management reports; and (b) the preparation of external
reports to shareholders and any applicable regulatory agencies. Ms. Hauke shall
also provide accounting services to Lee Middleton Original Dolls, Inc., which
services shall consist of assistance in the preparation of internal management
reports and the providing of advice on accounting matters as requested by Lee
Middleton Original Dolls, Inc. from time to time. It is anticipated that Ms.
Hauke’s services will be in the nature of consulting and the providing of
guidance to the new chief financial officer of Bando, particularly with respect
to filings with the Securities and Exchange Commission and the preparation of
the 2005 audited financial statements of Bando.

2

--------------------------------------------------------------------------------

        Notwithstanding any termination provisions in this agreement to the
contrary, the Bank shall provide the services of Ms. Hauke until the earlier of
June 30, 2006 or until Ms. Hauke has performed a total of 140 hours of
accounting services to Bando (and, if necessary, its wholly owned subsidiary,
Lee Middleton Original Dolls, Inc.). For the accounting services agreed to be
provided by Ms. Hauke pursuant to this Section 3, Bando shall pay Bank a total
fee of $17,500, payable pro rata on the last day of each calendar month, with
the first such payment due on January 31, 2006 and the last payment due on June
30, 2006.

        4.    Rental Arrangement.

        The Bank and Bando McGlocklin Small Business Lending Corporation agree
that that certain Lease Agreement dated October 31, 2002 between the Bank and
Bando McGlocklin Small Business Lending Corporation shall be terminated in all
respects as of the close of business on December 31, 2005. Effective January 1,
2006, the Bank shall rent to Bando, and Bando shall rent from the Bank, an
undivided portion of space occupied by Bank in the real estate located at W239
N1700 Busse Road, Waukesha, Wisconsin (the “Rental Premises”), which is suitable
for Bando’s needs, pursuant to the following terms and conditions:

        (a)     Bando shall pay to Bank a monthly fee of $3,259 on the first day
of each month, beginning January 1, 2006, which fee shall cover rent and Bando’s
share of real estate taxes, building-related expenses (such as, but not limited
to, utilities, repairs and maintenance), and overhead expenses (such as, but not
limited to, expenses for computers and office supplies, telephones, receptionist
services and miscellaneous expenses).

        (b)     All payments required herein shall be made to Bank at
W239 N1700 Busse Road, Waukesha, Wisconsin 53188, or at such other place as Bank
may designate by written notice to Bando.

        (c)     The rental arrangement provided herein shall continue until the
termination of this Agreement.

        5.    Audits. Bando shall have the authority to audit the activities and
services provided by the Bank on reasonable notice to the Bank and at Bando’s
expense during the term of this Agreement.

        6.    Standard of Care. The Bank shall perform its responsibilities
under this Agreement in accordance with its usual practices and shall employ or
cause to be employed procedures (including collection, foreclosure and
foreclosed property management procedures) and shall exercise the same degree of
care to protect Bando’s interest in the Bando Loans and the Leased Properties
managed by the Bank as it does its own assets. So long as the Bank exercises
such care in the servicing and management of the Bando Loans and the Leased
Properties, it shall not be under any liability to Bando with respect to
anything it may do or refrain from doing in the exercise of its judgment or
which may seem to the Bank to be necessary or desirable in the servicing and
management of the Bando Loans and the Leased Properties, except for its willful
misconduct.

3

--------------------------------------------------------------------------------

        7.    Representations. Subject to Section 6 hereof, the Bank has not
made and does not make any representations or warranties, express or implied,
with respect to, and the Bank does not assume and has no responsibility or
liability for, the collectibility, enforceability or the validity of any of the
Bando Loans, the documents evidencing such loans, or the financial condition of
any borrower or any obligor on the loans or collateral securing the loans, or
other information furnished by the Bank to Bando nor does the Bank assume any
responsibility for the payment of rents or other payments required to be made by
any lessee of the Leased Properties.

        8.    Noncompetition. Bando agrees that, except as specifically approved
in writing by the Bank, Bando shall not originate any loans during the term of
this Agreement and any renewal thereof, except that Bando, through the Bank, may
make loans to then existing Bando customers, whether by refinancing outstanding
loans, increasing outstanding amounts or making new loans. Notwithstanding the
foregoing, Bando may, at its option, purchase loan participations (100% or less)
from any other lending institution, including, but not limited to, the Bank.

        9.    Term. The term of this Agreement shall continue on a
month-to-month basis, beginning January 1, 2006, until terminated by either the
Bank or Bando on not less than thirty (30) days’ written notice to the other
party, provided that any such termination must state that it is effective as of
the last day of a calendar month. The termination provisions contained in this
Section 9 shall be subject to the continuing services of Ms. Hauke as provided
in Section 3 hereof. This Agreement may also be terminated at any time by mutual
written consent of the Bank and Bando or by any party if any other party fails
to perform as required by this Agreement. Upon termination, Bando or its
designee shall assume all of the rights and obligations of the Bank with respect
to the Bando Loans and the Leased Properties. The Bank shall, upon request of
Bando but at the expense of the Bank, deliver to Bando all documents and records
relating to the Bando Loans and the Leased Properties and an accounting of
amounts collected and held by the Bank and otherwise use its best efforts to
effect the orderly and efficient transfer of servicing rights and obligations to
the assuming party.

        10.    Books and Records. All books and records maintained by or for
Bando shall be the property of Bando and shall be returned or provided to Bando
by the Bank immediately upon Bando’s request.

        11.    Miscellaneous.

        (a)     This Agreement sets forth the entire understanding of the
parties as to its subject matter and may not be modified except in writing
executed by both parties.

        (b)     If any provision of this Agreement is held invalid or otherwise
unenforceable, the validity or enforceability of the remaining provisions shall
not be impaired thereby.

        (c)     This Agreement shall be binding upon the successors and assigns
of Bank and Bando.

4

--------------------------------------------------------------------------------

        (d)     This Agreement shall be governed by and construed under the laws
of the State of Wisconsin.

INVESTORSBANK

  By:  /s/ George R. Schonath George R. Schonath, Its President

  THE MIDDLETON DOLL COMPANY

  By:  /s/ Susan J. Hauke Susan J. Hauke, Its Vice President Finance

  BANDO McGLOCKLIN SMALL BUSINESS LENDING CORPORATION

  By:  /s/ Susan J. Hauke Susan J. Hauke, Its Vice President Finance







5